Citation Nr: 0026950	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the lumbar spine, status post strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the San Diego 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for degenerative 
changes of the lumbar spine, status post strain, and assigned 
a 10 percent rating effective from January 12, 1996.  In 
October 1998 a hearing was held at the San Diego RO, before 
C.W. Symanski, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  

In April 1999, the Board remanded this matter to the RO for 
further evidentiary development.  The Board notes that the 
veteran subsequently moved to Nevada, and in June 1999 his 
claims file was transferred to the Reno, Nevada RO.  The 
veteran subsequently moved to California, and in September 
1999 his claims file was transferred to the Los Angeles, 
California RO.  

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on appeal 
-- and a claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected degenerative changes of 
the lumbar spine, status post strain, is manifested by 
chronic low back pain, no more than moderate limitation of 
motion due to pain, as well as functional impairment 
manifested by chronic pain, fatigability, and weakness.


CONCLUSION OF LAW

The veteran's service-connected degenerative changes of the 
lumbar spine, status post strain is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 1994 evaluation by a Social Security 
Disability Examiner, it was noted that the veteran presented 
complaining of low back pain as a direct result of injuries 
sustained in a personal injury accident that occurred one day 
prior at a hotel.  The veteran reported that he was at the 
hotel when an employee grabbed his finger and twisted, 
causing him to fall to the ground, and experience immediate 
pain in his lower back.  Examination of the back revealed 
tenderness along the paravertebral muscles, with muscle 
spasms on the left.  There was no tenderness elicited over 
the spinous processes of the lumbar vertebrae, and no 
sacroiliac joint tenderness.  Lumbar range of motion revealed 
restrictions in extension at 15 degrees and forward flexion 
at 60 degrees, with both being limited by pain.  The 
diagnoses included status post personal injury accident with 
subsequent lumbar spine strain.  

An x-ray of the lumbar spine taken at the Desert Inn Medical 
Center in September 1994 showed straightening of the usual 
lumbar lordosis, which was noted to "commonly indicate back 
pain and/or muscle spasm".  There was moderate anterior 
spurring involving L2-3, with mild disc narrowing of L3-4 and 
marked disc narrowing of the L5-S1 disc.  The physician noted 
that "[i]n the presence of this type of pathology, the 
[veteran was] predisposed to increased pain or discomfort 
following acute trauma".  

A private treatment record dated in October 1994 from Richard 
H. Katz, M.D. showed that the veteran had lumbosacral spasms 
on the right, more severe than the left, and his lumbar range 
of motion was restricted with pain, especially on the right.  
The impressions appear to include acute lumbar sprain with 
radiculitis.  

A VA record dated in November 1994 showed that the veteran 
underwent an MRI of the lumbar spine which showed no evidence 
of spinal stenosis, disc dehydration at L4-5 and L5-S1 with 
mild annular disc bulges at these levels, and minimal central 
protrusions without nerve root impingement.

Private treatment records from Dr. Katz dated from December 
1994 to August 1995 showed that the veteran received periodic 
treatment for low back pain.  In December 1994, and in 
January, February, and April 1995, examination showed that he 
had bilateral lumbosacral spasms.  In August 1995 the veteran 
was seen for his final examination, and it was noted that his 
low back was still symptomatic, but he had received maximum 
benefit from that office, and he was to follow-up at the Loma 
Linda VA Hospital.  

In an August 1995 report from Dr. Katz it was noted that the 
veteran was initially seen in October 1994 for complaints of 
pain in the right side of his back, radiating down his right 
leg.  Initial observation showed that he had abnormal 
posture, stood with his back "somewhat bent in a guarded 
position", and that his back appeared to be restricted.  
Initial examination of the lumbar spine showed that he had 
pain on the left at L3 on rotation and spasm on the right at 
L2, more severe than on the left.  Lumbar range of motion was 
limited with pain, especially on the right paraspinous 
musculature at the L4 to lumbosacral region.  The diagnoses 
included acute traumatic sprain/strain involving the muscles 
and supporting ligaments of the lumbar spine.  After initial 
evaluation, the veteran was placed on a course of 
conservative medical management, and it was noted that during 
the period of treatment his symptoms persisted.  It was noted 
that he continued his prescribed medication and treatment and 
when he was last seen in August 1995, he was still 
symptomatic in his low back.  

In a statement dated in April 1995, Debra G. Savitt, D.C. 
reported that the veteran had been treated for severe lumbar 
sprain/strain due to an injury in September 1994, and 
indicated that he was restricted from heavy lifting over 15 
pounds.  

Outpatient treatment records from the Loma Linda VA Medical 
Center (VAMC) dated from July 1995 to April 1996 showed that 
the veteran was treated on several occasions for low back 
pain.  In September 1995 he was seen as a new patient for 
primary care.  It was noted that had lower back pain, 
exacerbated by a motor vehicle accident in 1989 and an 
assault in 1994.  Examination of his back showed mild spinal 
tenderness along the entire lumbar spine, with tender 
paraspinal muscles, especially to the right of the lumbar 
area.  The impressions included chronic low back pain, 
secondary to degenerative joint disease of the spine, with 
probable muscle spasm, and complicated by weight.  In April 
1996 he was seen for a routine follow-up and reported that he 
was still having lower back pain.  Examination of his back 
showed tenderness in the L5-S1 area.  The impressions 
included lower back pain, suspected degenerative joint 
disease, and radiculopathy. 

On VA examination in December 1996 the veteran complained of 
increasing low back pain, especially with prolonged bending.  
He reported he could not stand or sit for prolonged periods, 
and that his pain was bad at night which prevented sleeping.  
Examination of the musculature of the back showed that it was 
"fair" and nontender to palpation.  Range of motion of the 
back was to 90 degrees on forward flexion, to 20 degrees on 
backward extension, to 40 degrees on left and right lateral 
flexion, and to 40 degrees on left and right rotation.  It 
was noted that there was "minimal" objective evidence of 
pain on motion.  An MRI dated in November 1996 showed 
bilateral, degenerative changes of the facets of L4-L5 and 
L5-S1.  The diagnosis was degenerative changes, as well as 
degenerative disc disease of the L4-5 and L5-S1 with minimal 
disc bulging.  It was noted that the veteran's pain appeared 
to stem mostly from a mechanical back type of condition, but 
did not represent a significant source of weakness and pain 
during an acute flare-up.  

Received by the RO in October 1998 was an undated report from 
a VA physician who reported that the veteran had been 
followed in the Rehabilitation Clinic for chronic low back 
pain, that radiated into his right leg, and which had 
initially started in 1967 after a fall.  His pain had 
gradually increased over the years.  Sitting exacerbated the 
problem, and the veteran's occupation as a drummer involved 
long periods of sitting.  It was noted that the veteran had 
been treated with physical therapy measures, and the 
improvements noted had been "temporary".  It was also noted 
that suggestions given for altering his posture while 
drumming, and the use of a lumbosacral corset, had prolonged 
his sitting time.  Motrin or Naprosyn, and a muscle relaxant, 
Flexeril, had helped to decrease the intensity of his pain.  

Also received by the RO in October 1998 was another statement 
from a VA physician, dated in May 1998, in which it was noted 
that the veteran was 10 percent service-connected for limited 
motion of the lumbar spine, and that medications such as 
Naproxen, rehabilitation treatments, and prosthetic devices 
for his back were all "service related".

In October 1998 the veteran testified at a Travel Board 
hearing at the RO that he was given a TENS unit, braces, and 
prescribed medication to help him deal with his pain and 
sleep at night.  He claimed he could not get comfortable and 
was always in pain, and had problems with sitting or standing 
for a long time.  He claimed that because of the pain he had 
on the right, he was unable to work for the last two years.  
He testified that he had many different job offers in the 
food and beverage field, but he could not take those jobs 
because he could not handle the work because of his physical 
disability.  He indicated that he had trouble with his back, 
dating to 1967, when the original problem occurred during 
service.  He claimed that he had the same lower back problems 
before the incident in 1994 when he was assaulted, as he did 
at the present time.  He claimed he was always suffering and 
in pain, and had to get up in the morning and do stretching 
exercises.  He reportedly had a Jacuzzi, used ice, and went 
through a lot of different therapies just to get moving in 
the morning.  He claimed that three weeks prior he was so bad 
off, that he was unable to get out of bed and had to have 
people prepare his meals and help him to the bathroom.  He 
testified that being bedridden because of his back disability 
did not happen a lot, but it happened if he tried to do to 
much, and would last for a couple of weeks.  He reported that 
he was unable to lift anything.  He testified that his back 
condition had gotten worse since his VA examination in 1996, 
and that he was unable to cross his legs due to pain and 
stiffness.

In April 1999 the Board remanded this matter to the RO for 
further evidentiary development.  

In a letter dated in May 1999, the RO requested that the 
veteran provide the names and addresses of all health care 
providers who had treated him for his low back disability 
since December 1996.  In response, the veteran submitted an 
Authorization for Release of Information (VA Form 21-4142) 
showing that he had been treated at the Loma Linda VA 
Hospital from 1990 to 1999.

Received in August 1999 were treatment records from the Loma 
Linda VAMC showing that the veteran was treated periodically 
for his chronic low back pain from 1994 through 1999.  In 
April 1996 he was seen for follow-up and reported that he was 
still having low back pain.  Physical examination of the back 
showed tenderness at the L5-S1 area.  In December 1996 he 
reported he was seen by physical therapy and given exercises, 
but he did not continue them secondary to pain.  Physical 
examination showed that his spine was nontender to palpation.  
In May 1997 he reported that his low back pain was constant, 
radiating to the right leg, 8/10 in intensity, and that the 
pain was increased with walking and prolonged sitting.  
Physical examination showed that his back flexion and side-
to-side bending were within normal limits and strength was 
5/5 throughout.  The assessment was chronic low back pain, 
possibly secondary to degenerative joint disease.  In June 
1997 he reported that his lower back pain was the same as 
usual and was worse when he was working as a drummer.  
Examination showed he had good flexibility.  The VA physician 
discussed with him different seating options, such as a chair 
back on his drummer's chair, and he was sent to prosthetics 
for a lumbosacral corset.  

Outpatient treatment records from Loma Linda VAMC further 
showed that in August 1997 the veteran was examined and 
multiple bilateral lumbar spine trigger points were revealed 
on palpation.  He had increased lumbar spine pain, especially 
with sitting, standing, and playing the drums.  In September 
1997 he was discharged from physical therapy, as he had met 
all the goals.  It was noted that he was going to be getting 
an "IF unit", which gave more relief than the TENS unit.  
He did exercises at home, but at times noted that the pain 
was aggravated, especially doing the pelvis tilt.  Physical 
examination revealed pain in the lumbosacral area of the 
spinous processes and paraspinals, right greater than left, 
on palpation.  He was able to reach to within 6 inches of the 
floor with his fingertips, extension was to 15 degrees with 
pain in the lumbosacral area, and his side bending was within 
normal limits.  In October 1997 it was noted that he had had 
physical therapy, with improvement.  He was a drummer, and 
was shown some alternate seating positions that had been 
helpful, and he also wore a back brace when drumming.  He 
took Naprosyn, which allowed him to relax and sleep.  In 
February 1998 he reported having chronic lower back pain 
which limited his activities.  An evaluation had shown no 
indication for neurosurgical procedure.  It was noted that 
physical therapy had been helpful as had muscle relaxants, 
nonsteroidal anti-inflammatory medications, and a back brace.  
It was also noted that his back problem would likely continue 
to be a chronic problem and would require ongoing 
intervention.  

VAMC treatment records also showed that in March 1998 the 
veteran reported that his low back pain was unchanged, but 
now had bilateral hip pain exacerbated by crossing his legs.  
Examination of the back showed no paraspinal muscle spasms, 
good lumbar flexibility, and some tenderness over bilateral 
sacroiliac regions and pain with stress.  The assessment was 
chronic low back pain, unchanged with bilateral sacroiliac 
pain, probably secondary to degenerative joint disease.  In 
December 1998 the assessment included "chronic low back 
pain, stable".  In July 1999 it was noted that the veteran's 
occupation was as a drummer, but he was unable to perform due 
to a history of chronic low back pain and lateral 
epicondylitis.  It was noted that he used a TENS unit and 
NSAID.  The impression included degenerative arthritis 
causing chronic low back pain.  

On VA examination in November 1999 the veteran reported 
having daily back pain that was 10/10 in intensity, which was 
worse with standing or sitting for a prolonged period of 
time.  He was able to walk two blocks.  It was noted that he 
had been through extensive rehabilitation and took 
medication.  He reported that the pain was central low back 
in nature, which radiated particularly to the right buttock 
and to the right leg.  He claimed that his back pain was 
somewhat more intense than his leg pain.  He reported that he 
had been unemployed for three years and that he was last 
employed full time in the luggage sales business, which he 
worked in for approximately 20 years.  He claimed he was 
unemployed because of his inability to sustain a job due to 
his low back pain.  He used a cane as an assistive device, 
and he also had a TENS unit, which had reportedly not been 
successful.  The VA examiner noted that a review of the 
veteran's chart revealed that he had a significant injury in 
an apparent assault in 1996 when he had a direct blow to his 
low back.  

On VA examination in November 1999, objective examination 
showed that the veteran was morbidly obese.  Forward flexion 
was to 90 degrees with moderate to severe discomfort, 
extension was to 10 degrees with significant discomfort, 
side-to-side bend or lateral bend was to 20 degrees 
symmetrically, and rotation was to 35 degrees.  He had 4+ 
motor strength to all major muscle groups of the lower 
extremities.  He did not have paraspinal muscle atrophy or 
spasm.  In an addendum it was noted that on range of motion, 
pain began at 80 degrees of forward flexion, at 5-10 degrees 
of extension, at 20 degrees of side bending, and at 35 
degrees of rotation.  The diagnosis was mechanical low back 
pain with radicular symptoms and morbid obesity.  It was 
noted that the veteran did not appear to have ankylosis of 
the lumbar spine.  The VA examiner also noted that the 
veteran appeared to be morbidly obese, with "significant 
generalized debility of his trunk", which had "undeniably 
led to low back pain" that was most likely degenerative in 
nature with a combination of facet arthrosis as well as disk 
disease in origin.  The VA examiner noted that the veteran's 
pain did significantly limit his functional ability on a 
daily basis.  It was noted that the veteran had a 
"reasonable range of motion", which was functional but 
painful.  The VA examiner opined that the veteran's pain was 
"exacerbated by his morbid obesity and his generalized 
debility from this state".  The VA examiner noted that it 
did not appear that the veteran had an identifiable cause for 
his paravertebral symptoms and did not appear to have any 
surgical correctable cause of the disability.  In an 
addendum, the VA examiner also noted that the veteran 
exhibited fatigability with prolonged ambulation, greater 
than two blocks, with weakened lumbar trunk musculature and 
no loss of incoordination.

An x-ray of the lumbar spine, taken in November 1999 in 
conjunction with the VA examination, provided an impression 
of loss of lumbar lordosis at L4-5 and L5-S1, spondylosis 
with 2.0 mm or less posterior disk bulging, and bilateral 
facet changes at L4-5 and L5-S1.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
supra at 594.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's service-connected low back disability 
encompasses limitation of motion with pain, degenerative 
joint disease, and lumbar strain.  Accordingly, it may be 
rated as any of these entities, whichever is to his best 
advantage.  Most recently, his service-connected low back 
disability has been rated 10 percent disabling under 
Diagnostic Code 5292.  Pursuant to that diagnostic code, 
slight limitation of motion of the lumbar spine is assigned a 
10 percent rating.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Arthritis due to trauma is rated based on limitation of 
motion of the involved joints. 38 C.F.R. § 4.71a, Code 5010.  

Lumbosacral strain with slight subjective symptoms only is 
assigned a noncompensable rating.  A 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is for assignment where the 
evidence demonstrates that there is lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In considering the severity and symptomatology associated 
with his service-connected low back disability and the 
resulting functional limitations, in conjunction with the 
criteria in the applicable diagnostic codes, the Board finds 
that his service-connected low back disability is most 
appropriately rated under Diagnostic Code 5292 (limitation of 
lumbar motion).  There are VA medical records in the claims 
folder describing treatment that the veteran has received for 
his low back disability since January 1996.  He has 
consistently complained of chronic low back pain, which has 
been linked to his degenerative joint disease.  The Board 
also notes that the veteran's low back symptoms have been 
found to be exacerbated by prolonged sitting, and from 
sitting while playing the drums, which he has reported as his 
occupation.  

On VA examination in 1996 the veteran reported having 
increasing low back pain, especially with prolonged bending 
over.  He had pain at night which prevented sleeping.  
Examination of the musculature of the back showed that it was 
"fair" and nontender to palpation.  Range of motion of the 
back was to 90 degrees on forward flexion, to 20 degrees on 
backward extension, to 40 degrees on left and right lateral 
flexion, and to 40 degrees on left and right rotation.  It 
was noted that there was "minimal" objective evidence of 
pain on motion.  It was also noted that the veteran's pain 
appeared to stem mostly from a mechanical back type of 
condition, but did not represent a significant source of 
weakness and pain during an acute flare-up.  On VA 
examination in 1999 he reported having daily back pain that 
was 10/10 in intensity, which was worse with standing or 
sitting for a prolonged period.  Forward flexion was to 90 
degrees with moderate to severe discomfort, extension was to 
10 degrees with significant discomfort, side-to-side bend or 
lateral bend was to 20 degrees symmetrically, and rotation 
was to 35 degrees.  He had 4+ motor strength to all major 
muscle groups of the lower extremities, including extensor 
hallucis longus.  In an addendum it was noted that on range 
of motion, pain began at 80 degrees of forward flexion, at 5-
10 degrees of extension, at 20 degrees of side bending, and 
at 35 degrees of rotation.  The VA examiner noted that the 
veteran's pain significantly limited his functional ability 
on a daily basis, but on the other hand commented that the 
veteran had a reasonable range of motion which was 
functional.  The VA examiner opined that the veteran's pain 
was "exacerbated by his morbid obesity and his generalized 
debility from this state".  The VA examiner also noted that 
the veteran exhibited fatigability with prolonged ambulation, 
greater than two blocks, with weakened lumbar trunk 
musculature and no loss of incoordination.  

While such ranges of motion as objectively noted on VA 
examinations in 1996 and 1999 would ordinarily reflect not 
more than mild limitation of motion, the Board finds that 
there is also functional loss due to chronic pain which 
"significantly limited the veteran's functional ability", 
fatigability, and weakened muscles of the lumbar area.  
Factoring this functional impairment into the loss of motion, 
it is concluded that, stated in terms of additional loss of 
motion, as required by DeLuca, this is comparable to moderate 
limitation of motion.  Therefore, a 20 percent rating under 
Diagnostic Code 5292 is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292. 

The Board notes that a higher rating of 40 percent would 
require a showing of severe limitation of motion, which has 
not been shown by the evidence of record.  Likewise, a 40 
percent rating pursuant to Diagnostic Code 5295 would require 
a showing of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, none of which 
has been shown by the objective evidence of record.  Although 
the veteran has chronic pain and limitation of motion, there 
have been no findings of "severe" lumbosacral strain or 
"marked" limitation of motion or comparable disability.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for his service-connected low back 
disability, as dictated in Fenderson, and finds that the 
veteran's low back disability has been no more than 20 
percent disabling since his claim for service connection was 
received in January 1996.  Thus, staged ratings are not for 
application.  Fenderson, supra.


ORDER

A 20 percent rating for degenerative changes of the lumbar 
spine, status post strain, is granted, subject to the 
regulations governing the payment of monetary awards.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals


 

